Herbert D. Hamm, J.
The petitioners appealed from determinations of the Director of Classification and Compensation denying reallocation. On March 30, 1961, the commission dismissed the appeals. Thereafter the respondent H. Eliot Kaplan, as President of the commission, wrote a letter to Commissioner Martin P. Catherwood of the New York State Department of Labor. In this letter the respondent Kaplan, as alleged in an affidavit annexed to the petition, stated with reference to the appeals of the petitioners: “ You must appreciate that for the Commission to preempt the determination of the Director of Classification and Compensation there would have to be a clear indication that he had acted contrary to the material facts and findings, or that the allocation of the positions was clearly erroneous as related to other similar classes of positions or, completely out of relationship to similar classes of positions in other comparable jurisdictions.” Section 120 of the Civil Service Law provided: ‘ ‘ The commission shall examine and *495review such appeal and make such changes in classification or allocation as may be just and equitable. ’ ’ The preliminary issue is not reasonable justification for the determination appealed from but the commission’s erroneous and singularly narrow interpretation of its statutory functions and duties. As the commission decided the appeal before it under a misapprehension as to the impact of the law upon the problem, the decision of the commission must be annulled and the matter remitted for reconsideration free of the erroneous view which the commission followed in reaching its decision on appeal. Whether or not the decision of the commission will be the same on reconsideration, the petitioner is entitled to have his appeal considered and decided in accordance with law. Under the broad powers conferred by the statute on the commission a different result could be reached.